[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO STRIKE
This, perhaps and hopefully, is the last order on the Motion to Strike dated December 6, 1990.
Judge Gaffney granted the motion on January 4, 1991, in the absence of an opposition brief. See his order on file.
On February 11, 1991, Judge Gaffney set aside his order at plaintiff's request.
The resurrected motion came to me on March 11, 1991, at which time it was continued to March 25 for decision, whether or not a brief opposing it was filed.
There is no brief filed to date April 1, 1991.
To recover on a claim founded in nuisance, alleged here in two counts, the claimant alleging a private nuisance must have an ownership of an interest in land, Webel v. Yale University,125 Conn. 515, 525; or the claimant must allege a public nuisance founded in the exercise of a right common to the general public. State v. Tippetts, et al 204 Conn. 177, at 183.
In this case, the plaintiff claims to have fallen on property of the defendant and does not allege any facts to underlie a claim of either public or private nuisance.
The motion is well taken and is granted as to both counts of the compliant, this date, April 1, 1991.
T. J. SULLIVAN, J. CT Page 3077